DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending.  Claim 1 is amended.  
Claim 12 is withdrawn as being drawn to a non-elected species, there being no generic allowable claim.  Claims 1-11 and 13-17 are examined in light of the elected species of methyl acrylate /ethyl acrylate/acrylic acid copolymers as the polymer of the particles, statistical copolymers of isobornyl acrylate/methyl acrylate as the stabilizer, and indene hydrocarbon-based resins as the hydrophobic film-forming polymer.


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn  
Claim Rejections - 35 USC § 112



Rejections Maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 1-11 and 13-17 under 35 U.S.C. 103 as being unpatentable over Portal et al. US 2016/0317423 (12/17/2013)(12/18/2018 IDS) in view of Daubersies et al US 2017/0360657 (12/18/2014) is maintained.         
Portal et al. (Portal) teaches a cosmetic composition comprising dispersion of polymer particles with the polymer being surface-stabilized with a stabilizer in a non-aqueous medium containing at least one hydrocarbon-based oil, the polymer of the particles being a C1-C4 alkyl (meth)acrylate polymer; the stabilizer being an isobornyl (meth)acrylate polymer. (See Abstract and throughout).  Portal also teaches a method of making up keratin materials such as eyelashes with this cosmetic composition. (See Abstract, claim 17 and throughout).  Portal’s method teaches the application of the composition to keratin and reads on the applying an adhesive cosmetic composition to the keratin called for instant claim 1. (See Example 18).  The composition adheres to the eyelashes as seen in Example 18.

Portal teaches that the dispersion is stabilized by a stabilizer which can be a statistical copolymer of isobornyl acrylate/methyl acrylate which is the elected species of stabilizer called for in instant claims 9 and 1.  The stabilizer is present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4.  These statistical stabilizing copolymers in the taught amounts along with the polymer particles in a hydrocarbon solvent make it possible to obtain a polymer dispersion that is stable, especially after storage for seven days at room temperature (25° C.). (See [0007]).  This reads on the isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 5 called for in instant claim 8.  
Portal teaches that the combination of the stabilizer+polymer of the particles present in the dispersion comprises from 10% to 50% by weight of polymerized isobornyl (meth)acrylate and from 50% to 90% by weight of polymerized C1-C4 alkyl (meth)acrylate, relative to the total weight of the combination of the stabilizer+polymer of the particles.  This reads on the from 10% to 50% by weight of polymerized isobornyl 
Portal teaches that its novel dispersions have good stability, especially after storage for seven days at room temperature (25° C.), are easy to manufacture industrially without using a large number of synthetic steps and also make it possible to obtain a film after application to a support which has good cosmetic properties, in particular good gloss, good resistance to oils, and which is non-tacky. (See [0006]).  
Portal teaches less than 2% by weight of water . (See 0083]).  This overlaps with the less than 5% water called for in instant claim 11.  Portal teaches that its composition may contain dyestuffs which is a colorant as called for in instant claim 17. (See [0080]).  
A person of ordinary skill in the art would be motivated to select the statistical copolymer of isobornyl acrylate/methyl acrylate to stabilize the methyl acrylate/ethyl acrylate/acrylic acid copolymer particles and to have from 10% to 50% by weight of polymerized isobornyl (meth)acrylate and from 50% to 90% by weight of polymerized C1-C4 alkyl (meth)acrylate in a hydrocarbon solvent with less than 2% water in order to have a polymer dispersion that is stable, especially after storage for seven days at room temperature (25° C.) as taught by Portal.
A person of ordinary skill in the art would be motivated to add a dyestuff to give the dispersion color.  
Portal does not teach indene hydrocarbon-based resins as a film-forming polymer.  This deficiency is made up for with the teachings of Daubersies et al. 
1-C4 alkyl (meth)acrylate polymer; the stabilizer being an isobornyl (meth)acrylate polymer chosen from isobornyl (meth)acrylate homopolymer and statistical copolymers of isobornyl (meth)acrylate and of C1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4, at least one hydrocarbon-based oil and at least one amorphous hydrocarbon-based block copolymer obtained by polymerization of at least one monomer of unsaturated hydrocarbon type comprising 2 to 5 carbon atoms and containing one or two ethylenic unsaturations. The invention also relates to a process for making up and/or caring for keratin materials, in which said composition is applied. (See Abstract).
Daubersies teaches an indene hydrocarbon based resin. (See [0183]).  This resin is a tackifying resin that Daubersies teaches is preferred to be present in the composition. (See [0186]).  Indene hydrocarbon based resins are called for in instant claim 14 and 16.  The indene hydrocarbon resins are film forming polymers as called for in instant claim 1.  The indene hydrocarbon resins are present in an amount of from 1 to 25% which overlaps with the 0 to 70% called for in instant claim 15 and the 0 to 18% called for in instant claim 13.
Daubersies also teaches that it preferred and advantageous for its composition to have a styrene-ethylene/propylene diblock copolymer.  (See [0107]).  Daubersies also teaches that its composition when applied results in non-tacky resistant deposits on the keratin that remain shiny after drying. (See [0107] and [0011]).  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The rejection of claims 1-11 and 13-17 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of US Patent No. 10,576,025 in view of Portal et al. US 2016/0317423 (12/17/2013) and  Daubersies et al US 2017/0360657 (12/18/2014) is maintained.        
Although the claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method for the elongation or densification of fibers on a keratin material using a composition comprising a volatile hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with an isobornyl methacrylate polymer.       
Claim 18 of U.S. Patent No. 10,576,025 is directed to a method for making up or for caring for keratin materials comprising applying a composition comprising a volatile hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with an isobornyl methacrylate polymer.
The method claimed in U.S. Patent No. 10,576,025 differs from the method of the instant claims in that it is a method of for making up or for caring for keratin materials 
The teachings of Portal are described supra.  It would be prima facie obvious for one of ordinary skill in the art It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention following the method claimed in US Patent 10,576,025 to select the statistical copolymer of isobornyl acrylate/methyl acrylate to stabilize the methyl acrylate/ethyl acrylate/acrylic acid copolymer particles and to have from 10% to 50% by weight of polymerized isobornyl (meth)acrylate and from 50% to 90% by weight of polymerized C1-C4 alkyl (meth)acrylate in a hydrocarbon solvent with less than 2% water in order to have a polymer dispersion that is stable, especially after storage for seven days at room temperature (25° C.) as taught by Portal.
The teachings of Daubersies are described supra.  It would be would be prima facie obvious for one of ordinary skill in the art following the method claimed in US Patent 10,576,025 to use an indene-based resin in order to have a preferred tackifying resin that can control the tackiness of the overall cosmetic composition and a preferred styrene-ethylene/propylene diblock copolymer as taught by Daubersies in order to have resistant deposits on the keratin that remain shiny after drying as taught by Daubersies.  


Response to Arguments
Applicants’ arguments of December 8, 2021 have been fully considered and are found to be mostly unpersuasive.  
Applicants argue that the amendments to claim 1 addresses the indefiniteness rejection by reciting an active method step of applying and the Examiner agrees.  The indefiniteness rejection has been withdrawn above.
Applicants submit that none of the cited references pertains to application of an adhesive cosmetic composition to the fibers and /or to the keratin material.   Both Portal and Daubersies pertain to make-up composition for keratin materials, i.e., mascaras which provide a different mean for the elongation and/or densification of the eyelashes.  The instant invention differs from the disclosure of Portal in the method of the invention pertains to the application of an adhesive of an adhesive cosmetic composition to the fibers and/or to the keratin material and the composition contains a hydrophobic film-forming polymer which is different from the polymers of the particles.  Daubersies is silent about the application of an adhesive cosmetic composition to the keratin.
Applicants submit that while addressing a similar technical problem as the  present invention (the elongation/densification of eyelashes) the references provide a different solution and relate more to mascaras. Therefore, Applicants argue that the references teach away from the present invention.  Basically, a skilled artisan aware of Portal looking to obtain a composition having sufficient fluidity to get good compositional spread would not have considered using Daubersies and even if they had would not have obtained the claimed invention.  

  

Applicants’ arguments have been reviewed and with the exception of the indefiniteness rejection are found to be unpersuasive.   Applicants argument that the references teach away from the present invention is not found to be persuasive.  The prior art references do not teach away from the claimed invention, rather they teach directly towards the claimed invention.  
The prior art’s teaching of the application of a mascara does not amount to a teaching away because it does not discourage a skilled artisan from the claimed invention. (The prior art method actually reads right on the claimed invention.)  There is also no teaching away because there is no disparagement of a method of elongating/densifying of fibers on keratin by applying a composition containing the claimed components to the keratin.  Significantly, nowhere in the prior art does it criticize, discredit or disparage the claimed invention. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. MPEP 2123.  Additionally, the prior art’s disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
As the claims are currently written they are directed to the application of an adhesive cosmetic composition to keratin comprising the recited claim components.  The combined teachings of the prior art teach the application of an adhesive cosmetic composition to keratin that comprises the claimed components.  As the claims are currently written the application of mascara is a method for the elongation and/or densification of fibers on a keratin material.
What matters is the objective reach of the claims.  Applicants’ invention as taught in the specification is only relevant insofar as it is captured in the language of the claims as they are written.  
As is well known, the prior art does not have to address the same problem as the Applicants.  It is well established that the prior art does not need to recognize the same problem as the Applicant.  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court cautioned that, "[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." Id. at 419. See also MPEP 2144(IV):  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
The articulated motivation in the new rejection applied above for combining the references is more than sufficient to motivate one of ordinary skill in the art to combine the teachings of the references as described in the rejection.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
Respectfully, Applicants are viewing the prior art through the lens of their instant  invention as opposed to the lens of the ordinarily skilled artisan at the time of their invention.  This can be seen in Applicants’ argument because it is framed as a skilled 
However, as explained in the rejection above it would be would be prima facie obvious for one of ordinary skill in the art following the Portal method to use an indene-based resin in order to have a preferred tackifying resin that can control the tackiness of the overall cosmetic composition and a preferred styrene-ethylene/propylene diblock copolymer as taught by Daubersies in order to have resistant deposits on the keratin that remain shiny after drying as taught by Daubersies.  
The ordinarily skilled artisan does not have Applicants’ goals or motivations in mind.  The ordinarily skilled artisan is aware of Portal and motivated by Daubersieis teachings to use an indene-based resin in order to have a tackifying resin that can control tackiness and create resistant deposits that are shiny long after drying.  
A skilled artisan aware of Portal would have looked to the teachings of Daubersies to use an indene-based resin in order to have a tackifying resin that can control tackiness and create resistant deposits that are shiny long after drying.  Additionally, with this powerful motivation a skilled artisan would have combined the teachings of the references and arrived at the instant invention as it is presently claimed. 
Since Applicants’ reiterate their arguments regarding Portal and Daubersieis, the response are reiterated here as well.  Namely, a skilled artisan at the time of the invention following the method claimed in US Patent 10,576,025 would have selected the statistical copolymer of isobornyl acrylate/methyl acrylate to stabilize the methyl acrylate/ethyl acrylate/acrylic acid copolymer particles and to have from 10% to 50% by 
Additionally, a skilled artisan at the time of the invention following the method claimed in US Patent 10,576,025 would have used an indene-based resin in order to have a preferred tackifying resin that can control the tackiness of the overall cosmetic composition and a preferred styrene-ethylene/propylene diblock copolymer as taught by Daubersies in order to have resistant deposits on the keratin that remain shiny after drying as taught by Daubersies.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616